Citation Nr: 1543963	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  14-11 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Mary Ann Royle, Attorney at Law



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from March 1943 to December 1945.  He died in April 2010.  The appellant is the Veteran's surviving spouse.  

This matter came before the Board of Veterans' Appeals (hereinafter Board) on appeal from a September 2010 rating decision, by the St. Paul, Minnesota, Regional Office (RO), which, in part, denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  She perfected a timely appeal to that decision.  

In April 2015, the Board remanded the case to the RO for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in June 2015.  A review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran's VA claims file has been returned to the Board for further appellate consideration.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  A review of the documents in such file reveals VA/CAPRI records current through June 2015, namely a DBQ medical opinion, which is not contained in the paper claims file.  These records have been considered in the June 2015 Supplemental Statement of the Case (SSOC) and have been reviewed by the Board in adjudicating this claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).  


FINDINGS OF FACT

1.  The Veteran died in April 2010, at the age of 85.  The immediate cause of death was reported as coronary pulmonale due to, or as a consequence of, pulmonary hypertension.  No other significant condition contributing to death was reported on the death certificate.  No autopsy was performed.  

2.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD), rated as 50 percent disabling; and shell fragment scars, right buttock, back and left arm, rated as 10 percent disabling.   

3.  The Veteran's fatal coronary pulmonale and pulmonary hypertension were initially demonstrated years after service, and have not been shown by the competent clinical evidence of record to have been etiologically related to the Veteran's military service or any incident therein.  

4.  The preponderance of the probative evidence of record is against a finding that the Veteran's service-connected disabilities caused or contributed substantially or materially to his death  


CONCLUSIONS OF LAW

1.  The causes of the Veteran's death, coronary pulmonale and pulmonary hypertension, were not incurred or aggravated in service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.312 (2014).  

2.  A service-connected disability did not cause or contribute substantially or materially in producing the Veteran's death.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.312 (2014).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide; and to request that the claimant provide any evidence in the claimant's possession that pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case or Supplemental Statement of the Case.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Additionally, in the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, 38 U.S.C.A. § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  
In this case, VA satisfied its duty to notify by means of a letter dated in June 2010 from the RO to the appellant, which was issued prior to the RO decision in September 2010.  Additional letters were issued in November 2010 and February 2011.  Those letters informed the appellant of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  The Board finds that the content of those letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

In connection with the current appeal, an appropriate VA medical opinion has been rendered and service treatment records and post-service records have been obtained.  We also note that the VA medical opinion was adequate.  The clinician reviewed the history and the established clinical findings and presented reasons for her opinion.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained or requested.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159(d).  

II.  Factual background.

The record indicates that the Veteran served on active duty from March 1943 to December 1945.  His military occupational specialty was Automatic Rifleman; he was awarded the Purple Heart, the Bronze Star Medal, and the World War II Victory Medal.  

The record reflects that the Veteran died in April 2010, at the age of 85.  A certificate of death, dated in April 2010, lists the immediate cause of death as coronary pulmonale due to, or as a consequence of, pulmonary hypertension.  No other significant condition contributing to death was reported on the death certificate.  No autopsy was performed.  At the time of the Veteran's death, service connection was in effect for post-traumatic stress disorder (PTSD), rated as 50 percent disabling; and shell fragment, scars, right buttock, back and left arm, rated as 10 percent disabling.  

The Veteran's service treatment records (STRs) are negative for any complaints or findings referable to respiratory or cardiovascular disease.  At discharge, in December 1945, clinical evaluation of the lungs and cardiovascular system was normal.  

Post-service treatment records were negative for any complaints or findings referable to respiratory or cardiovascular disease.  On the occasion of a VA examination in August 2003, the Veteran denied any shortness of breath; his lungs were clear and unlabored on examination.  It was noted that his heart was regular without murmurs.  His radial pulses were 2+ bilaterally.  The pertinent diagnoses were chronic low back pain and pain in both legs.  

The record indicates that the appellant's claim (VA Form 21-534) was received in May 2010.  Submitted in support of the claim was a medical statement from the Veteran's primary care physician, Dr. Alexander Leighton, dated in July 2010.  Dr. Leighton reported that the official cause of the Veteran's death was ruled to be cor pulmonale as a result of pulmonary hypertension.  Dr. Leighton noted that the Veteran had PTSD for many years, and this had placed a significant amount of stress on his body.  He noted that the Veteran had a difficult time sleeping as a result of his condition.  Dr. Leighton stated that it is possible that PTSD contributed to stress on the Veteran's heart, and ultimately led to his death.  

Also submitted in support of the claim was a medical statement from K. J. O., a VA nurse practitioner, dated in June 2010, indicating that the Veteran had severe PTSD which was directly related to his service; he noted that the Veteran went for many years with prolonged anxiety and insomnia.  K. J. O. related that the Veteran was unable to sleep at night, which was related to the fact that most of his battles occurred at night.  He went for many years with prolonged anxiety and insomnia.  He was physically exhausted the majority of the time as a result of this.  This physical exhaustion over a prolonged period of time can create hypertension, stroke and other complicated medical problems.  He passed away suddenly and unexpectedly secondary to coronary pulmonale and pulmonary hypertension in April 2010.  K.J.O. believed that the chronic severe PTSD that he suffered from contributed to his death, because of the prolonged exposure to anxiety and insomnia, which over a prolonged period of time more likely than not created these medical problems that caused his death.  K.J.O., stated that it is more likely than not his PTSD symptoms caused his death because of prolonged exposure to severe anxiety which more likely than not resulted in developing the medical problems that led to his death.  

In August 2010, the Veteran's claims folder was referred to a VA examiner for review and opinion as to whether the Veteran's death of cor pulmonale and pulmonary hypertension can be linked to his service-connected PTSD.  It was specifically noted that the Veteran was service-connected for PTSD, evaluated as 50 percent disabling, and shell fragment scars of the right buttock, back and left arm, rated as 10 percent disabling.  In September 2010, the examiner opined that the Veteran's service-connected conditions did not substantially contribute to or hasten his death due to the causes listed on the death certificate.  The examiner explained that there was no data to support a causal relationship between the service-connected conditions that caused or contributed to the Veteran's death.  

Received in November 2010 were treatment reports from Sutter Coast Hospital, dated from November 2009 to April 2010.  A discharge summary, dated November 5, 2009, indicates that the Veteran presented to the hospital on November 2, 2009 with complaints of increasing shortness of breath over a few hours.  At the time of admission, he was only capable of speaking in 2 to 3 word phrases.  Chest x-ray showed enlarged heart and increased interstitial lung markings and several pulmonary densities which were thought to be consistent with old granulomatous disease.  The Veteran was initially admitted and started on diuresis; he subsequently became hypotensive and required some dopamine.  Follow up chest x-rays showed a focal infiltrate in the left lung base consistent with pneumonia and improving cardiomegaly and pulmonary edema pattern.  The Veteran underwent an echocardiogram, which showed a left ventricular hypertrophy with a normal ejection fraction, a hypokinetic septal apex, left atrial enlargement, right atrial enlargement, right ventricular chamber enlargement, and moderate pulmonary hypertension.  The discharge diagnoses were acute diastolic congestive heart failure, pneumonia, chronic obstructive pulmonary disease (COPD), and atrial fibrillation with a rapid ventricular rate complicating heart failure.  

The records show that the Veteran was readmitted to the hospital in January 2010 with a chief complaint of shortness of breath and swelling of his legs and scrotum ongoing for approximately one week.  It was noted that the Veteran recently had a CAT scan of his chest around the first week of January that showed a possible persistent pneumonia; he was placed on a 5-day course of Zithromax.  Past medical history was positive for hypertension, coronary artery disease, atrial fibrillation, chronic back pain, sleep apnea, herniated disk repair, peripheral vascular disease, and alcohol abuse.  The Veteran was admitted to the hospital with diagnoses of progressive dyspnea and bilateral lower extremity and scrotal edema, probably multifactorial including possible COPD, sleep apnea and cor pulmonale.  The discharge diagnoses were severe bilateral lower extremity and scrotal edema, most probably secondary to increased right-sided heart pressures, diastolic heart failure, chronic, stable, chronic kidney disease, stage III, congestive atrial fibrillation, on chronic anticoagulation, and chronic stasis ulcers of the lower extremities.  

On April 6, 2010, the Veteran was admitted to the hospital with shortness of breath.  It was noted that the Veteran had cor pulmonale and diastolic heart failure.  Past medical history include diastolic congestive heart failure, hypertension, atrial fibrillation, coronary artery disease, peripheral vascular disease, untreated sleep apnea, chronic kidney disease stage 3, and alcohol abuse.  It was noted that the Veteran had a pacemaker.  The assessment was cor pulmonale/CHF, with a very similar admission to the one in January; it was noted that the Veteran appeared to be getting closer to endstage at this point.  It was noted that while the Veteran agreed with his DNR/DNI status, the hospital would try and use BiPAP overnight.  

Received in March 2011 were private treatment reports dated from May 2008 to January 2009, which show that the Veteran received treatment for cirrhosis, which was determined to be related to alcohol use.  During a consultation in May 2008, it was noted that the Veteran had had a recent diagnosis of cirrhosis of unclear etiology; he also had a history of poor circulation in the legs resulting in chronic lower extremity edema and venous stasis changes in the skin; atrial fibrillation; depression; and chronic lower extremity neuropathy and chronic pain on chronic narcotic therapy.  At that time, it was noted that the Veteran had a past medical history significant for atrial fibrillation, depression, occasional syncope of unclear etiology, lower extremity edema, lower extremity neuropathy with chronic pain, hypertension and hyperlipidemia.  It was noted that the Veteran had a 35 pack-year history of smoking and quit many years ago; it was also noted that he drinks four to five bourbons per night and has for years.  He had no history of drug use.  The pertinent diagnosis was cirrhosis which was filed to be most likely related to the alcohol use.  

Following a review of the Veteran's claims folder in October 2012, a VA examiner noted that cor pulmonale was first diagnosed in November 2009.  She explained that cor pulmonale is defined as an alteration in the structure and function of the right ventricle caused by a primary disorder of the respiratory system.  She also noted that cor pulmonale is the 3rd most common cause of heart disease in persons over age 50 in the United States.  The examiner explained that pulmonary hypertension is the common link between lung dysfunction and the heart in cor pulmonale.  She further noted that COPD due to cigarette smoking is the most common cause of pulmonary hypertension.  The examiner pointed out that, although the Veteran had stopped smoking approximately 30 years prior to his death, he smoked heavily and had an 80 pack year history of tobacco use.  She explained that a 20 pack year history of tobacco use is sufficient for the development of COPD, which was listed on the Veteran's medical problem list in November 2009.  The examiner stated that, on detailed review of the claims folder and other records, the underlying cause of death was chronic cor pulmonale, due to COPD which led to the development of pulmonary hypertension.  The examiner further noted that the pulmonary hypertension was exacerbated by atrial fibrillation secondary to chronic alcohol abuse and untreated sleep apnea.  The examiner opined that there was no evidence that the Veteran's death was secondary to either of his service-connected conditions (PTSD and scars).  

In March 2014, the appellant submitted articles regarding Cor Pulmonale, which is also known as pulmonary heart disease.  These articles discussed the signs and symptoms, causes, diagnosis and treatment of cor pulmonale (pulmonary heart disease).  

In a medical opinion, dated in June 2015, a VA examiner stated that though there has been an increase in research exploring the relationship between PTSD and sleep apnea, no research has yet confirmed a certain or causal link between the two conditions.  Therefore, she concluded that it is less likely than not that the sleep apnea is attributable to PTSD.  Regarding the alcohol abuse, the VA examiner also stated that it is less likely than not that the alcohol abuse was caused by the PTSD.  The examiner explained that the Veteran was documented as having a long history of drinking alcohol.  She noted that, in 2008, it was documented that he was drinking "4-5 bourbon drinks per night;" in 2009, he reported "drinking occasionally" (Dr. Stern).  In 2010, he was documented as drinking "2 drinks per night" (Dr. Isenhart).  The VA examiner also noted that a 2003 C&P Initial PTSD exam documents the Veteran stating that he began drinking heavily post-military discharge to escape memories of trauma, however, alcohol abuse was diagnosed as "in remission" because the Veteran was reportedly not drinking at all at that time.  The author also noted that the anxiety was alleviated when the veteran ceased drinking alcohol, which is inconsistent with the expected pattern of alcohol abuse secondary to PTSD.  The examiner concluded that, based on the waxing and waning of alcohol use, it is less than likely as not that the alcohol abuse is attributable to the PTSD.  

III.  Legal Analysis.

Service connection may be awarded for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so- called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein. 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

In addition, certain chronic diseases, including cardiovascular disease, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed so substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (1).  The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).  

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In such a situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c) (3), (4).  

In evaluating the claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  
In ascertaining the competency of lay evidence, the Courts historically had held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  However, in certain instances, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have generally been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014).  

Upon careful review of the evidentiary record, the Board finds no competent evidence which establishes the onset of the fatal disease process, cor pulmonary and pulmonary hypertension, during the Veteran's active service.  The STRs are negative for any complaints or findings referable to respiratory or cardiovascular disease.  Rather, at discharge, in December 1945, clinical evaluation of the lungs and cardiovascular system was normal.  Moreover, there is no indication of any cardiovascular disease within one year after service.  Therefore, cardiac disease, which led to the Veteran's death, may not be presumed to have been incurred during his active service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Significantly, the post-service medical records show that cardiovascular disease was first diagnosed in 2008, approximately 63 years after the Veteran's discharge from service.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a lapse of many years after the events in question during service and the initial manifestation of symptoms after service is probative evidence to be considered in deciding a service-connection claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  It follows that there is no basis to award service connection based on chronicity in service or continuous symptoms thereafter.  38 C.F.R. § 3.303(b). In addition, the presumption of in-service incurrence for a cardiovascular disease seen within one year of service is not for application.  38 U.S.C.A. § 1112(a) (1); 38 C.F.R. § 3.307(a) (3).  

Moreover, the Board finds that the record does not contain competent evidence to establish a nexus, or direct link, between the underlying cause of death, cor pulmonale and pulmonary hypertension, and the Veteran's period of active service.  In fact, following a review of the claims folder in October 2012, a VA examiner explained that pulmonary hypertension is the common link between lung dysfunction and the heart in cor pulmonale.  She further noted that COPD due to cigarette smoking is the most common cause of pulmonary hypertension.  The examiner pointed out that, although the Veteran had stopped smoking approximately 30 years prior to his death, he smoked heavily and had an 80 pack year history of tobacco use.  She explained that a 20 pack year history of tobacco use is sufficient for the development of COPD, which was listed on the Veteran's medical problem list.  Thus, the examiner concluded that the pulmonary hypertension was exacerbated by atrial fibrillation secondary to chronic alcohol abuse and untreated sleep apnea.  The examiner opined that there was no evidence that the Veteran's death was secondary to either of his service-connected conditions (PTSD and scars).  

In addition to the contentions addressed above, the appellant has asserted that the Veteran's service-connected PTSD substantially and materially contributed to his cause of death.  However, there is no persuasive evidence that the Veteran's PTSD contributed substantially or materially to death, or combined to cause death, or aided or lent assistance to the production of his death.  It is noteworthy that the appellant submitted an opinion from Dr. Alexander Leighton, dated in July 2010, who stated that "it is possible that PTSD contributed to stress on the Veteran's heart, and ultimately led to his death."  However, the Court has held that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible: and "it is within the realm of medical possibility" too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death).  By contrast, following a review of the claims folder in September 2010, a VA examiner opined that the Veteran's service-connected conditions did not substantially contribute to or hasten his death due to the causes listed on the death certificate.  The examiner explained that there was no data to support a causal relationship between the service-connected conditions that caused or contributed to the Veteran's death.  Moreover, in October 2012, a VA examiner stated that there was no evidence that the Veteran's death was secondary to either PTSD or scars.  

The Board notes that the claims file contains differing opinions as to whether the Veteran's recorded history of alcohol abuse and sleep apnea, which have been reported to have contributed to the pulmonary hypertension, are traceable to his service-connected PTSD.  Where the record contains both positive and negative evidence, it is the responsibility of the Board to weigh the credibility and probative value of the medical opinions, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).   

On the one hand, in June 2010, a VA nurse practitioner stated that the Veteran had severe PTSD which was directly related to his service; he noted that the Veteran went for many years with prolonged anxiety and insomnia.  K.J.O. stated that it was his belief that the chronic severe PTSD that the Veteran suffered from contributed to his death, because of the prolonged exposure to anxiety and insomnia, which over a prolonged period of time more likely than not created these medical problems that caused his death.  K.J.O. stated that it is more likely than not his PTSD symptoms caused his death because of prolonged exposure to severe anxiety which more likely than not resulted in developing the medical problems that led to his death.  

On the contrary, in June 2015, a VA examiner explained that while there has been an increase in research exploring the relationship between PTSD and sleep apnea, no research has yet confirmed a certain or causal link between the two conditions.  Therefore, she concluded that it is less likely than not that the sleep apnea is attributable to PTSD.  The VA examiner also stated that it is less likely than not that the alcohol abuse was caused by the PTSD.  The examiner explained that the Veteran was documented as having a long history of drinking alcohol.  She noted that a 2003 C&P Initial PTSD exam documents the Veteran stating that he began drinking heavily post-military discharge to escape memories of trauma, however, alcohol abuse was diagnosed as "in remission" because the Veteran was reportedly not drinking at all at that time.  The examiner, at that time, also noted that the anxiety was alleviated when the Veteran ceased drinking alcohol, which is inconsistent with the expected pattern of alcohol abuse secondary to PTSD.  The examiner concluded that, based on the waxing and waning of alcohol use, it is less than likely as not that the alcohol abuse is attributable to the PTSD.  

Here, the Board gives greater weight to the VA medical opinion obtained in June 2015 than it does to the private medical opinion from Dr. Leighton submitted in July 2010, or the opinion of a nurse practitioner from the VA.  Specifically, the Board finds that the June 2015 VA physician conducted a thorough review of the entire claims folder, including the previous opinions, and based her opinion on objective, documented evidence found in the claims folder and medical literature.  Significantly, the VA physician clearly explained the underlying reasoning for her opinions and conclusions.  The June 2015 VA opinion appears to have been based upon a review of the record and analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  

Furthermore, to whatever extent the appellant has attempted to herself link the Veteran's service-connected PTSD to the causes of his death due to pulmonary hypertension, as a layperson without the appropriate medical training and expertise, she is not competent to offer a probative opinion on such complex medical matters. Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), diagnosing and identifying the etiology of the bilateral shoulder and left arm conditions here at issue falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

Accordingly, however well meaning, to whatever extent the assertions of the appellant are being advanced to establish a medical relationship between the Veteran's death and either service or service-connected disabilities, such evidence must fail.  Matters of diagnosis of disabilities not capable of lay observation, and the medical etiology of any such disability, are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson not shown to possess appropriate medical training and expertise, the appellant is not competent to render a persuasive opinion on any medical matter upon which this claim turns.  See, Bostain v. West, 11 Vet. App. 124, 127 (1998. Simply stated, the determination as to the cause of the Veteran's death is a complex medical question for which the appellant lacks adequate medical training to answer.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, any lay assertions in this regard have no probative value.  

Given the above, there is no evidence of a nexus between the Veteran's service connected PTSD and his pulmonary hypertension; nor is there competent evidence showing that the fatal disease processes were related to any incidence of service.  Therefore, the preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death.  As there is not an approximate balance of positive and negative evidence regarding the merits of the appellant's claim that would give rise to a reasonable doubt in favor of the appellant, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

In light of the foregoing, the evidence weighs against the appellant's claim of entitlement to service connection for the cause of the Veteran's death, and the appeal must be denied.  


ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


